DETAILED ACTION
This is a Final Office Action in response to the amendment filed on 12/28/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 11-12 and 20 have been amended. Claims 1-20 are currently pending in the application and have been examined. 

Response to Amendment
The amendment filed on 12/28/2020 has been entered.

Response to Arguments
Applicant arguments filed on 12/28/2020 have been fully considered but they are not persuasive. Please see reasons below.
Claim Rejections 35 U.S.C. § 101

Applicant submits on page 11 of the remarks that the claims do not recite an abstract idea. Further, Applicant submits on page 12 of the remarks that the claims of the present application are directed to a specific way of dynamically routing workloads according to an automated workload routing schedule that is dynamically updated based on reformatted real-time changes in incoming workloads, CSR input updates, and analytics rules updates and do not recite any requirement for managing human activity and accordingly, the claims do not recite an abstract idea. Examiner respectfully disagrees and notes that all these steps are directed to managing relations between workers in a contact center and according to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG), if a claim limitation covers business relations 
Applicant submits on page 12 of the remarks that the claims are integrated into a practical application. Examiner respectfully disagrees and notes that the present claims do not integrate the judicial exception into a practical application in a manner that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system. The additional elements recited in the claims are just applying the use of a generic computer environment to perform the abstract idea. These additional elements do not provide improvement to the computer technology and do not provide a meaningful link of the abstract idea to a practical application.
Applicant submits on page 14 of the remarks that similar to Bascom, the present invention provides a specific process for implementing the methods claimed and improves upon the current technology of workload routing. Examiner notes that, as recited, the present claims are not transformed into a practical application because the additional elements recited in the claims are being used as generic computer elements to send/receive and display information. See MPEP 2106.04(a) and 2106.05(a).
Applicant submits on page 15 of the remarks that the present application improves the existing technology of electronic scheduling systems with the ability to receive an input on a graphical user interface and reallocate how the received current workload is distributed to workload queues in real-time according to a new workload routing schedule using the analytics rules update, customer service representative updates, and a calculated difference between the forecasted workload and the received current workload. Applicant also submits that the improvement to this known technology teaches the automated rerouting in real-time of current workloads to the workload queues when a CSR and a user input updates through a graphical user interface and the calculated difference between the forecasted workload and the current workload exceed the reallocation threshold and displaying the newly reallocated workload routing schedule on a graphical user interface. Examiner notes that automated rerouting in real-time of current workloads to workload queues does not improve any technology, rather provides improvement to a business staffing process and represents an improvement to a business process related to human resources in the work environment rather than a computer technology improvement.
Applicant submits on page 15 of the remarks that the claims are not ineligible abstract ideas, but rather use a “process specifically designed to achieve an improved technological result” with a “sufficient inventive concept” and therefore are eligible under 35 U.S.C. 101. Examiner respectfully disagrees and notes that when determining whether a claim recites significantly more in Step 2B the analysis takes into consideration whether the claim effects a transformation or reduction of a particular article to a different state or thing. Transformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines." Bilski v. Kappos, 561 U.S. 593, 658, 95 USPQ2d 1001, 1007 (2010) (quoting Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972)). See MPEP 2106.05(c). Furthermore, the additional elements recited in the claims are not specially programmed computer or computer elements, the claim merely recites the use of a generic computer to perform generic computer functions of storing and transmitting data and do not provide sufficient inventive concept. These generic computer functions do not integrate the abstract idea into a practical application and do not recite significantly more than the judicial exception.
Applicant compares the present claims to Example 42 of the USPTO 101 guidance. Examiner notes that the present claims are not directed to transform information from a non-standardized format, which is the specific improvement recited by the claims in Example 42.
Claim Rejections 35 U.S.C. § 103
	Applicant submits on page 19 of the remarks that Sunderman does not disclose creating by the DAE, a new routing schedule for the current workload when the calculated difference exceeds an acceptable workload allocation threshold, wherein the acceptable workload threshold is an allowed range between the forecasted workload and the received current workload.  Examiner notes that in the instant office action Placiakis is being relied upon for the disclosure of these amended limitations.
Applicant submits on page 20 of the remarks that the threshold in Sunderman is not the same as defined in the present application and that is not the same as a variance of workloads as in the present application. Examiner notes that these features are being addressed in the instant office action by relying on the combination of McCord and Sunderman and not Sunderman alone, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant submits on page 21 of the remarks that McCord does not disclose establishing, by the DAE, an initial routing schedule of incoming workloads to the workload queues based on the forecasted workload and the at least one CSR update input from the storage media; routing by the DAE, the current workload in real-time to the workload queues based on the initial routing schedule and the set of updated analytic rules; or creating, by the DAE, a new routing schedule for the current workload when the calculated difference exceeds an acceptable workload allocation threshold. Examiner notes that in the instant office action Placiakis is being relied upon for the disclosure of these amended limitations.
Applicant submits on page 22 of the remarks that McCord does not disclose creating an initial workload routing schedule, routing the workloads to workload queues based on the initial workload routing schedule, and rerouting the workload to workload queues in the same manner as required by the present application. Examiner respectfully disagrees. McCord discloses scheduling agents in a contact center and modifying the routing strategy based on circumstantial changes in at least [0042].
Applicant submits on page 21 of the remarks that McCord does not disclose the ability to route the incoming calls to different call queues, such that the anticipated arrival of call volume is dispersed across various call queues. Examiner notes that these features are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant submits on page 22 of the remarks that McCord does not route the incoming workload to workload queues as required by the claims in the present application and that McCord's ability to allocate additional agents to a queue is not the same as rerouting the workloads to disperse out the incoming workloads among the various workload queues as required by the present claims. McCord discloses scheduling agents in a contact center and modifying the routing strategy based on circumstantial changes in at least [0042].
Applicant submits o page 23 of the remarks that McCord does not disclose determining an initial work distribution plan based on a forecasted workload and CSR update input as required by the claims. Examiner respectfully disagrees. McCord discloses scheduling and adjusting workload routing in at least [0032] and [0042].
Applicant submits on page 24 of the remarks that McCord's initial schedule creation process is not the same as creating an initial workload routing schedule in the present application. Namely, McCord does not require a CSR update input. Further, Applicant submits on page 25 of the remarks that McCord does not disclose determining an initial work distribution plan based on a forecasted workload and CSR update input. Examiner notes that the combination of McCord and Sunderman and not Sunderman alone, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-20, the independent claims (claims 1, 12 and 20) are directed, in part, to a system and method for real- time predictive scheduling, receiving a schedule allocating customer service representatives, monitoring adherence to the schedule and reallocating customer service representatives to update the schedule. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-11 are directed to a method comprising a series of steps which falls under the category of a process, claims 12-19 are directed to a system which falls under the category of a machine and claim 20 is directed to a non-transitory computer readable medium which falls under the category of an article of manufacture. However, these claim elements are considered to be abstract ideas because they are directed to a certain method of organizing human activity including business relations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed in part to: routing and rerouting incoming workloads in real-time; receiving a forecasted workload and a set of available customer service representatives (CSRs); allowing each CSR…to provide a CSR update; establishing… an initial routing schedule of incoming workloads to the workload queues based on the forecasted workloads and at least one CSR update input; receiving… a current workload in real-time; routing… the current workload in real-time to the workload queues based on the initial routing schedule and the set of updated analytics rules; monitoring… the received current workload in real-time by automatically calculating a difference between the forecasted workload and the received current workload; creating…a new routing schedule for the current workload when the calculated difference exceeds an acceptable workload allocation threshold; displaying the new routing schedule; and executing the new routing schedule, by the DAE, to route new current workloads to the workload queues in real-time based on the new routing schedule.  These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes business relations. If a claim limitation, under its broadest reasonable interpretation, covers business relations, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the independent claims 12 and 20 recite additional elements – a “system”, a “storage media”, a “graphical user interface, a “processor”, a “non-transient computer readable medium,” (which in this case will be interpreted as a non-transitory computer readable media), “an electronic scheduling system”, “a dynamic allocation engine” to perform the claim steps. The “processor” and the “non-transient computer readable media” in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figure  3 and related text and [0007] to understand that the invention may be implemented in a generic environment that the “The system includes a processor and a non-transient computer readable medium programmed with computer readable code that upon execution by the processor causes the processor to execute the above-mentioned method for real-time scheduling reallocation.”; and [0037-0039] to understand that “ Examples of processing systems 306 include general purpose central processing units, application specific processors, and logic devices, as well as any other type of processing device, combinations of processing devices, or variations thereof. The storage system 304 can comprise any storage media readable by processing system 306, and capable of storing software 302. The storage system 304 can include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other information. The storage system 304 can be implemented as a single storage device but may also be implemented across multiple storage devices or sub-systems. The storage system 304 can further include additional elements, such a controller capable of communicating with the processing system 306. Examples of storage media include random access memory, read only memory, magnetic discs, optical discs, flash memory, virtual memory, and non-virtual memory, magnetic sets, magnetic tape, magnetic disc storage or other magnetic storage devices, or any other medium which can be used to store the desired information and that may be accessed by an instruction execution system, as well as any combination or variation thereof, or any other type of storage medium. In some implementations, the storage media can be a non-transitory storage media. In some implementations, at least a portion of the storage media may be transitory. Storage media may be internal or external to system 300.”  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. The independent claims 12 and 20 are additionally directed to claim elements such as “a computer readable code”. The computer readable code performs the generic function of sending and receiving information. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-11 and 13-19 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Dependent claims 2 (schedule adherence); 3-4, and 6 (schedule time intervals); 5 and 13 (updated schedule); 7-9 (schedule feedback); 10 (allocation updates); 11, and 16-19 (analytics rules); 14 (workload input) and 15 (customer serving representatives skills and shift patterns); further refine the abstract idea and do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 12, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2010/0165977 (hereinafter; McCord) in view of US Patent No. 6,144,971 (hereinafter; Sunderman), further in view of US Pub. No. 2014/0324499 (hereinafter; Placiakis).
Regarding claim 1, McCord discloses:
A method for real-time computerized dynamic workload routing, comprising: providing a customer engagement center (CEC), the customer engagement center including an electronic scheduling system for routing and rerouting incoming workloads in real-time, wherein the electronic scheduling system includes a dynamic allocation engine (DAE); [e.g. McCord 0032 recites: “A workforce management (WFM) server 105 is illustrated in this example and is adapted by digital medium and processor to store and serve agent and contact center resource and work assignments scheduled by a scheduling software application 108.” Further; 0042 recites: “In a preferred embodiment, SW 108 schedules all contact center resources based on predicted arrival rates and schedules the SW agents to modify the routing strategy at specific periods during the work period based on the predicted circumstantial changes in resource availability against predicted arrival rates. In one embodiment realtime statistics served from Stat server 106 may be used to refine scheduling periodically throughout a work period. One case might be where the actual rates at the beginning of a period are lower than the predicted rates, causing a revision in the predicted arrival rate for the rest of the period. This may result in a dynamic schedule change that may override the previous schedule.” Further; 0058 recites: “At step 406 the scheduler determines if any software agents need to be scheduled. If the current assignments are deemed sufficient to handle the interaction load predicted and the existing rules and strategies are appropriate for use of the resources, then the process loops back to step 402 and the scheduler continues to retrieve predictive statistics on a change based or time based notification. For example, as the period commences, real-time monitoring may result in a change in the predicted interaction load. Scheduling refinements may be ordered based on a change in statistics.”]
receiving, by the electronic scheduling system, a forecasted workload [e.g. McCord 0037 recites: “In practice of the invention, routing rules are executed by schedules such that at different periods of time different routing strategies are employed according to schedule. WFM server 105 has scheduling software (SCH SW) 108 provided thereon and executable therefrom. SW 108 relies on predictive statistics relative to predicted or forecast arrival rates into the contact center. Arrival rates pertain to the load of incoming calls, emails, chat requests, and other potential communication events. SW 108 plans, based on the forecast, what contact center resources, including live agents will be required to handle the forecast arrivals.” Examiner notes that “Arrival rates” are representative of workload.]
and a set of available customer service representatives (CSRs) from a storage media, wherein each CSR in the set of available CSRs is assigned to at least one of a plurality of workload queues, [e.g. McCord 0032 recites: “A workforce management (WFM) server 105 is illustrated in this example and is adapted by digital medium and processor to store and serve agent and contact center resource and work assignments scheduled by a scheduling software application 108.”]further wherein the workload queues are determined based on at least one customer service representatives (CSR) skill requirement, [e.g. McCord 0034 recites: “A configuration object might include an agent skills object for an agent working in the center.”]at least one expertise level, [e.g. McCord 0005 discloses that in the current art, the systems forecasts and schedules level of available staff based taking into account knowledge workers (i.e expertise level).]
establishing, by the DAE, an initial routing schedule of incoming workloads to the workload queues based on the forecasted workload [e.g. McCord 0039 recites: “A contact center work period may include peak periods where arrival rates are predicted to be higher than would be expected at other periods within a work schedule window. It is therefore important that enough live agents are scheduled to be available to handle the extra load on the system. The interaction load may include both voice and text events. At the beginning of the work period, SCH SW 108 may schedule a number of agents to work queue 117, for example, from 7:00 AM to 10:00 AM.”]
receiving, by the DAE, a current workload in real-time, [e.g. McCord 0042 recites: “In one embodiment realtime statistics served from Stat server 106 may be used to refine scheduling periodically throughout a work period. One case might be where the actual rates at the beginning of a period are lower than the predicted rates, causing a revision in the predicted arrival rate for the rest of the period. This may result in a dynamic schedule change that may override the previous schedule.”]
routing, by the DAE, the current workload in real-time to the workload queues based on the initial routing schedule and the set of updated analytics rules; [e.g. McCord 0042 recites: “In one embodiment realtime statistics served from Stat server 106 may be used to refine scheduling periodically throughout a work period. One case might be where the actual rates at the beginning of a period are lower than the predicted rates, causing a revision in the predicted arrival rate for the rest of the period. This may result in a dynamic schedule change that may override the previous schedule.” [0036] discloses reordering a set of rules to create a routing strategy (i.e. update analytics rules).]
monitoring, by the DAE, the received current workload in real-time by automatically calculating a difference between the forecasted workload and the received current workload; [e.g. McCord 0038 recites: “SW agent 113 is computational piece of logic that is preprogrammed to execute one or more routing rules of a routing strategy rules set based on the scheduling of live agents in the system. The one or more rules are scheduled by the software agent to fire in a sequence as a routing strategy. In this way a routing strategy may be dynamically modified according to predicted or real need relative to arrival rates and available resources.” Further, 0058-0059 recite: “For example, as the period commences, real-time monitoring may result in a change in the predicted interaction load. Scheduling refinements may be ordered based on a change in statistics. If at step 406 the system determines that one or more pre-programmed SW agents need to be scheduled to run, then at step 407 the scheduler selects the required SW agents for scheduling. The software agents are pre-programmed with the logic needed to schedule rules. At step 408 the scheduler schedules the required SW agents to start at the scheduled times provided by the scheduler.”]
and executing the new routing schedule, by the DAE, to route new current workloads to the workload queues in real-time -based on the new routing schedule. [e.g. McCord 0042 recites: “In one embodiment realtime statistics served from Stat server 106 may be used to refine scheduling periodically throughout a work period. One case might be where the actual rates at the beginning of a period are lower than the predicted rates, causing a revision in the predicted arrival rate for the rest of the period. This may result in a dynamic schedule change that may override the previous schedule.” Additionally, 0052 recites: “Minor adjustments to workforce assignments might be made throughout the work period based on ongoing consultation with the newest statistics available. In one embodiment routing by the metrics of EWT and agent availability may still be practiced in addition to routing by scheduled resource requirements. In one embodiment the SW agent schedules one or more rules in repository 112 and also assembles a strategy or modifies an existing strategy for using those rules. In another embodiment the rules are schedule and a strategy takes form based on a logical template or an indication of the order that the assembled rules should be executed.”]
Although McCord discloses real-time dynamic workload routing and updating analytics rules, McCord does not specifically disclose calculating a difference between forecasted and current workload at predetermined intervals or input by a user on a graphical user interface. However, Sunderman discloses the following limitations:
allowing each CSR in the set of CSRs to provide a CSR update input in a graphical user interface to be stored in the storage media, wherein the CSR update input is at least one of the skill requirement, the expertise level, or the authority level; [e.g. Sunderman Col. 4, Lines 1-4 recite: “These schedules are entered and modified by entering data into user friendly dialog boxes. Schedules may be modified at any time, using the same interface employed to define the schedule.”]
and the at least one CSR update input from the storage media; [e.g. Sunderman Col. 4, Lines 1-4 recite: “These schedules are entered and modified by entering data into user friendly dialog boxes. Schedules may be modified at any time, using the same interface employed to define the schedule.”]
receiving an analytics rules update input by a user on the graphical user interface; [e.g Sunderman Col 3, lines 62-67 and Col 4, lines 1-4 recite:  “Thus, the Schedule Adherence program permits the user to define daily schedules for their agent work force. Each agent's schedule may contain information for a period of time, such as two weeks. A schedule includes start times and durations for work shift, breaks, and lunch. Additional items such as meetings, training, vacation and sick time may also be scheduled. These schedules are entered and modified by entering data into user friendly dialog boxes. Schedules may be modified at any time, using the same interface employed to define the schedule.”]  
displaying the new routing schedule on the graphical user interface; [e.g. Sunderman Col. 2, Lines 15-17 recite: “Another feature of the invention is that either one or a group of agents may be selected to determine a schedule or to display information about the schedule.” See Fig. 3] 
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the dynamic workload routing of McCord with the calculation of discrepancies of Sunderman and user interface in order to allow the user to detect schedule problems early, so that the agent work force may be better managed (Sunderman Col. 3, lines 56-58) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although McCord discloses real-time dynamic workload routing and updating analytics rules, McCord does not specifically disclose calculating a difference between current and forecast workload that exceeds an acceptable workload allocation threshold or input by a user on a graphical user interface. However, Placiakis discloses the following limitations:
and at least one authority level; [e.g. Placiakis discloses a GUI for supervisor access only (i.e. authority level) that allows a supervisor select one or more options to engage in forecasting of workload and staffing. (See at least Fig. 2).]
creating, by the DAE, a new routing schedule for the current workload when the calculated difference exceeds an acceptable workload allocation threshold, wherein the acceptable workload allocation threshold is an allowed range between the forecasted workload and the received current workload, further wherein the acceptable workload allocation threshold is determined by the set of updated analytics rules, further wherein the new routing schedule is based on the current workload, the initial routing schedule, a set of CSR update inputs and the set of updated analytics rules; [e.g. Placiakis [0026] discloses: a performance analysis may be undertaken based on the adherence monitoring for determining the extent that actual agent performance corresponds with the forecast and scheduled values. The system may recommend adjusting the number of agents working on a specific activity if the service-level statistics for that activity have fallen out of the acceptable range.]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the dynamic workload routing of McCord with the schedule shrinkage calculation of Placiakis in order to provide a work schedule of employees that takes into account forecasted changes (Placiakis abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 2, Although McCord discloses real-time dynamic workload routing, McCord 
does not specifically disclose calculating a difference between forecasted and current workload at predetermined intervals. However, Sunderman discloses the following limitation:
The method of claim 1, further comprising repeating monitoring at predetermined intervals the current workload in real-time by calculating the difference between the forecasted workload and current workload until the difference between the forecasted workload and current workload exceeds the reallocation threshold. [e.g. Sunderman column 3, lines 49-56 recite: “The Schedule Adherence program in the computer 30 permits the user, such as a supervisor of a number of agents, to define up to two weeks of daily work schedules for each of a plurality of agents or workers, such as in the telephone system. Once the schedules have been defined, a Schedule Adherence Real-Time Display (SA RTD) informs the user of discrepancies between work schedules of the agents and actual activity of the agents in near real-time.” column 1, lines 42-45 recite: “A feature of the invention is the provision of means for indicating when the variance between the actual activity and the work schedule is an amount greater than a threshold limit.” (See at least figure 19); Further; column 3, lines 58-61 recite: “Adherence program comprises the following three features: a user definable agent work schedule, a Schedule Adherence Real-Time Display, and schedule adherence thresholds.” Examiner notes that actual activity of the agents is being interpreted as the workload.]  
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the dynamic workload routing of McCord with the calculation of discrepancies of Sunderman in order to allow the user to detect schedule problems early, so that the agent work force may be better managed (Sunderman column 3, lines 56-58) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 3, Although McCord discloses real-time dynamic workload routing, McCord does not specifically disclose calculating a difference between forecasted and current workload at predetermined intervals. However, Sunderman discloses the following limitation:
The method of claim 2, wherein the predetermined intervals are input by a user. [e.g Sunderman Col 3, lines 62-67 and Col 4, lines 1-4 recite:  “Thus, the Schedule Adherence program permits the user to define daily schedules for their agent work force. Each agent's schedule may contain information for a period of time, such as two weeks. A schedule includes start times and durations for work shift, breaks, and lunch. Additional items such as meetings, training, vacation and sick time may also be scheduled. These schedules are entered and modified by entering data into user friendly dialog boxes. Schedules may be modified at any time, using the same interface employed to define the schedule.”]  
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the dynamic workload routing of McCord with the calculation of discrepancies of Sunderman in order to permit the user to detect schedule problems early, so that the agent work force may be better managed (Sunderman column 3, lines 56-58) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 4, Although McCord discloses real-time dynamic workload routing, McCord 
does not specifically disclose calculating a difference between forecasted and current workload at predetermined intervals. However, Sunderman discloses the following limitation:
The method of claim 2, wherein the predetermined intervals are part of the set of analytics rules. [e.g. Sunderman Col 6, lines 13-23 recite: “In a preferred form, each agent may have up to 14 days of daily schedules stored in the computer. These days are divided into two weeks, referred to as the "current week" and the "next week." At the end of each week (end-of-week is based on a system parameter) at the end-of-day cutoff, the "next week" set of schedules automatically becomes the "current week" schedules, and the previous "current week" schedules become the new "next week" schedules. This automatic carrying forward of schedules greatly reduces the data entry required at sites where agents have similar schedules from week to week.”]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the dynamic workload routing of McCord with the calculation of discrepancies of Sunderman in order to allow the user to detect schedule problems early, so that the agent work force may be better managed (Sunderman column 3, lines 56-58) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 5,
The method of claim 1, further comprising adjusting at least one of workload routing, customer service representative (CSR) channel allocations, and customer service representative (CSR) queue allocations to conform to the new routing schedule. [e.g. McCord 0052 recites: “Minor adjustments to workforce assignments might be made throughout the work period based on ongoing consultation with the newest statistics available. In one embodiment routing by the metrics of EWT and agent availability may still be practiced in addition to routing by scheduled resource requirements. In one embodiment the SW agent schedules one or more rules in repository 112 and also assembles a strategy or modifies an existing strategy for using those rules.”]
Regarding claim 6, Although McCord discloses real-time dynamic workload routing, McCord 
does not specifically disclose calculating schedule deviation at predetermined intervals. However, Sunderman discloses the following limitation:
The method of claim 1, further comprising monitoring the workload by calculating the difference between forecasted workload and current workload at predetermined intervals. [e.g. Sunderman column 3, lines 49-56 recite: “The Schedule Adherence program in the computer 30 permits the user, such as a supervisor of a number of agents, to define up to two weeks of daily work schedules for each of a plurality of agents or workers, such as in the telephone system. Once the schedules have been defined, a Schedule Adherence Real-Time Display (SA RTD) informs the user of discrepancies between work schedules of the agents and actual activity of the agents in near real-time.” column 1, lines 42-45 recite: “A feature of the invention is the provision of means for indicating when the variance between the actual activity and the work schedule is an amount greater than a threshold limit.” (See at least figure 19); Further; column 3, lines 58-61 recite: “Adherence program comprises the following three features: a user definable agent work schedule, a Schedule Adherence Real-Time Display, and schedule adherence thresholds.” Examiner notes that actual activity of the agents is being interpreted as the workload.]  
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the dynamic workload routing of McCord with the calculation of discrepancies of Sunderman in order to permit the user to detect schedule problems early, so that the agent work force may be better managed (Sunderman column 3, lines 56-58) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 12, McCord discloses:
A system for real-time computerized dynamic workload routing, comprising: a customer engagement center including an electronic schedule system for routing incoming workloads in real-time, wherein the electronic scheduling system includes: a processor; [e.g. McCord 0026 recites: “CS 101 is enhanced for intelligent routing through a connected computer telephone integration (CTI) processor/server 102.”]; and a non-transitory computer readable medium programmed with computer readable code [e.g. McCord 0026 recites: “Switch 101 has a digital medium provided thereon or accessible thereto for storing software used to operate the switching function.”] that upon execution by the processor causes the processor to execute a method for real-time dynamic workload routing, comprising: [e.g. McCord 0032 recites: “A workforce management (WFM) server 105 is illustrated in this example and is adapted by digital medium and processor to store and serve agent and contact center resource and work assignments scheduled by a scheduling software application 108.” Further; 0042 recites: “In a preferred embodiment, SW 108 schedules all contact center resources based on predicted arrival rates and schedules the SW agents to modify the routing strategy at specific periods during the work period based on the predicted circumstantial changes in resource availability against predicted arrival rates. In one embodiment realtime statistics served from Stat server 106 may be used to refine scheduling periodically throughout a work period. One case might be where the actual rates at the beginning of a period are lower than the predicted rates, causing a revision in the predicted arrival rate for the rest of the period. This may result in a dynamic schedule change that may override the previous schedule.” Further; 0058 recites: “At step 406 the scheduler determines if any software agents need to be scheduled. If the current assignments are deemed sufficient to handle the interaction load predicted and the existing rules and strategies are appropriate for use of the resources, then the process loops back to step 402 and the scheduler continues to retrieve predictive statistics on a change based or time based notification. For example, as the period commences, real-time monitoring may result in a change in the predicted interaction load. Scheduling refinements may be ordered based on a change in statistics.”]
receiving, by the electronic scheduling system, a forecasted workload [e.g. McCord 0037 recites: “In practice of the invention, routing rules are executed by schedules such that at different periods of time different routing strategies are employed according to schedule. WFM server 105 has scheduling software (SCH SW) 108 provided thereon and executable therefrom. SW 108 relies on predictive statistics relative to predicted or forecast arrival rates into the contact center. Arrival rates pertain to the load of incoming calls, emails, chat requests, and other potential communication events. SW 108 plans, based on the forecast, what contact center resources, including live agents will be required to handle the forecast arrivals.” Examiner notes that “Arrival rates” are representative of workload.]
and a set of available customer service representatives (CSRs) from a storage media, wherein each CSR in the set of available CSRs is assigned to at least one of a plurality of workload queues, [e.g. McCord 0032 recites: “A workforce management (WFM) server 105 is illustrated in this example and is adapted by digital medium and processor to store and serve agent and contact center resource and work assignments scheduled by a scheduling software application 108.”]further wherein the workload queues are determined based on at least one customer service representatives (CSR) skill requirement, [e.g. McCord 0034 recites: “A configuration object might include an agent skills object for an agent working in the center.”]at least one expertise level, [e.g. McCord 0005 discloses that in the current art, the systems forecasts and schedules level of available staff based taking into account knowledge workers (i.e expertise level).]
establishing, by a dynamic allocation engine (DAE), an initial routing schedule of incoming workloads to the workload queues based on the forecasted workload [e.g. McCord 0039 recites: “A contact center work period may include peak periods where arrival rates are predicted to be higher than would be expected at other periods within a work schedule window. It is therefore important that enough live agents are scheduled to be available to handle the extra load on the system. The interaction load may include both voice and text events. At the beginning of the work period, SCH SW 108 may schedule a number of agents to work queue 117, for example, from 7:00 AM to 10:00 AM.”]
receiving, by the DAE, a current workload, [e.g. McCord 0042 recites: “In one embodiment realtime statistics served from Stat server 106 may be used to refine scheduling periodically throughout a work period. One case might be where the actual rates at the beginning of a period are lower than the predicted rates, causing a revision in the predicted arrival rate for the rest of the period. This may result in a dynamic schedule change that may override the previous schedule.”]
routing, by the DAE, the current workload in real-time to the workload queues based on the initial routing schedule and the set of updated analytics rules; [e.g. McCord 0042 recites: “In one embodiment realtime statistics served from Stat server 106 may be used to refine scheduling periodically throughout a work period. One case might be where the actual rates at the beginning of a period are lower than the predicted rates, causing a revision in the predicted arrival rate for the rest of the period. This may result in a dynamic schedule change that may override the previous schedule.” [0036] discloses reordering a set of rules to create a routing strategy (i.e. update analytics rules).]
monitoring, by the DAE, the received current workload in real-time by automatically calculating a difference between the forecasted workload and the received current workload; [e.g. McCord 0038 recites: “SW agent 113 is computational piece of logic that is preprogrammed to execute one or more routing rules of a routing strategy rules set based on the scheduling of live agents in the system. The one or more rules are scheduled by the software agent to fire in a sequence as a routing strategy. In this way a routing strategy may be dynamically modified according to predicted or real need relative to arrival rates and available resources.” Further, 0058-0059 recite: “For example, as the period commences, real-time monitoring may result in a change in the predicted interaction load. Scheduling refinements may be ordered based on a change in statistics. If at step 406 the system determines that one or more pre-programmed SW agents need to be scheduled to run, then at step 407 the scheduler selects the required SW agents for scheduling. The software agents are pre-programmed with the logic needed to schedule rules. At step 408 the scheduler schedules the required SW agents to start at the scheduled times provided by the scheduler.”]
and executing the new routing schedule, by the DAE, to route new current workloads to the workload queues in real-time -based on the new routing schedule. [e.g. McCord 0042 recites: “In one embodiment realtime statistics served from Stat server 106 may be used to refine scheduling periodically throughout a work period. One case might be where the actual rates at the beginning of a period are lower than the predicted rates, causing a revision in the predicted arrival rate for the rest of the period. This may result in a dynamic schedule change that may override the previous schedule.” Additionally, 0052 recites: “Minor adjustments to workforce assignments might be made throughout the work period based on ongoing consultation with the newest statistics available. In one embodiment routing by the metrics of EWT and agent availability may still be practiced in addition to routing by scheduled resource requirements. In one embodiment the SW agent schedules one or more rules in repository 112 and also assembles a strategy or modifies an existing strategy for using those rules. In another embodiment the rules are schedule and a strategy takes form based on a logical template or an indication of the order that the assembled rules should be executed.”]
Although McCord discloses real-time dynamic workload routing and updating analytics rules, McCord does not specifically disclose calculating a difference between forecasted and current workload at predetermined intervals or input by a user on a graphical user interface. However, Sunderman discloses the following limitations:
allowing each CSR in the set of CSRs to provide a CSR update input in a graphical user interface to be stored in the storage media, wherein the CSR update input is at least one of the skill requirement, the expertise level, or the authority level; [e.g. Sunderman Col. 4, Lines 1-4 recite: “These schedules are entered and modified by entering data into user friendly dialog boxes. Schedules may be modified at any time, using the same interface employed to define the schedule.”]
and the at least one CSR update input from the storage media; [e.g. Sunderman Col. 4, Lines 1-4 recite: “These schedules are entered and modified by entering data into user friendly dialog boxes. Schedules may be modified at any time, using the same interface employed to define the schedule.”]
receiving an analytics rules update input by a user on the graphical user interface; [e.g Sunderman Col 3, lines 62-67 and Col 4, lines 1-4 recite:  “Thus, the Schedule Adherence program permits the user to define daily schedules for their agent work force. Each agent's schedule may contain information for a period of time, such as two weeks. A schedule includes start times and durations for work shift, breaks, and lunch. Additional items such as meetings, training, vacation and sick time may also be scheduled. These schedules are entered and modified by entering data into user friendly dialog boxes. Schedules may be modified at any time, using the same interface employed to define the schedule.”]  
displaying the new routing schedule on the graphical user interface; [e.g. Sunderman Col. 2, Lines 15-17 recite: “Another feature of the invention is that either one or a group of agents may be selected to determine a schedule or to display information about the schedule.” See Fig. 3] 
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the dynamic workload routing of McCord with the calculation of discrepancies of Sunderman and user interface in order to allow the user to detect schedule problems early, so that the agent work force may be better managed (Sunderman Col. 3, lines 56-58) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although McCord discloses real-time dynamic workload routing and updating analytics rules, McCord does not specifically disclose calculating a difference between current and forecast workload that exceeds an acceptable workload allocation threshold or input by a user on a graphical user interface. However, Placiakis discloses the following limitations:
and at least one authority level; [e.g. Placiakis discloses a GUI for supervisor access only (i.e. authority level) that allows a supervisor select one or more options to engage in forecasting of workload and staffing. (See at least Fig. 2).]
creating, by the DAE, a new routing schedule for the current workload when the calculated difference exceeds an acceptable workload allocation threshold, wherein the acceptable workload allocation threshold is an allowed range between the forecasted workload and the received current workload, further wherein the acceptable workload allocation threshold is determined by the set of updated analytics rules, further wherein the new routing schedule is based on the current workload, the initial routing schedule, a set of CSR update inputs and the set of updated analytics rules; [e.g. Placiakis [0026] discloses: a performance analysis may be undertaken based on the adherence monitoring for determining the extent that actual agent performance corresponds with the forecast and scheduled values. The system may recommend adjusting the number of agents working on a specific activity if the service-level statistics for that activity have fallen out of the acceptable range.]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the dynamic workload routing of McCord with the schedule shrinkage calculation of Placiakis in order to provide a work schedule of employees that takes into account forecasted changes (Placiakis abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 16, McCord discloses:
The system of claim 12, wherein the DAE includes a set of analytics rules, wherein the set of analytics rules includes the reallocation threshold. [e.g. McCord 0050-0051 recite: “When the window for a specific strategy dependant on a specific number of rules expires, a SW agent 204 may select a next batch of rules by schedule to assemble a routing strategy that is applicable for events incoming into the center during the next time window specified. Rules may be scheduled for selection and application and those rules that have time variable may have those time variables changed by the SW agent as a result of scheduling requirements. For example, a rule may specify an available call back window for a certain category of incoming requests. For example, all calls of type L incoming after 12:00 PM route to IVR port 2 for scheduled treatment. The SW agent may also schedule the correct prompt to be played to those callers and may insert a schedule from the scheduler into the prompt to inform callers of the available window for receiving a call back from a live agent. The rules then are scheduled as available contact center resources and may act as scheduling agents for scheduling later interaction. Beginning at 12:00 PM callers requiring live assistance may be treated by IVR to direct the callers to a different time for interacting with a live agent because of scheduling constraints that provide a limited number to no available agents say between 12:00 PM and 2:00 PM. The rule may contain a time constraint for incoming and for outgoing interaction to be offered say between 2:00 PM and 4:00 PM. The strategy is thus modified and the modification prompts a change in IVR presentation such that the callers are presented call back options that if accepted result in live interaction occurring with those callers via second incoming call attempts made by the callers or by scheduled outbound calls or a combination of both if both options are given. The live interaction then is basically deferred to the scheduled window of 2:00 PM to 4:00 PM by the contact center scheduling software.”]  
Regarding claim 17, McCord discloses:
The system of claim 16, wherein the set of analytics rules are time-variable or -invariable rules. [e.g. McCord 0050 recites: “When the window for a specific strategy dependant on a specific number of rules expires, a SW agent 204 may select a next batch of rules by schedule to assemble a routing strategy that is applicable for events incoming into the center during the next time window specified. Rules may be scheduled for selection and application and those rules that have time variable may have those time variables changed by the SW agent as a result of scheduling requirements.”] 
Regarding claim 20, McCord discloses:
A non-transitory computer readable medium programmed with computer readable code that upon execution by a processor causes the processor to execute a method for real-time predictive workload routing, comprising: receiving, by the electronic scheduling system, a forecasted workload [e.g. McCord 0037 recites: “In practice of the invention, routing rules are executed by schedules such that at different periods of time different routing strategies are employed according to schedule. WFM server 105 has scheduling software (SCH SW) 108 provided thereon and executable therefrom. SW 108 relies on predictive statistics relative to predicted or forecast arrival rates into the contact center. Arrival rates pertain to the load of incoming calls, emails, chat requests, and other potential communication events. SW 108 plans, based on the forecast, what contact center resources, including live agents will be required to handle the forecast arrivals.” Examiner notes that “Arrival rates” are representative of workload.]
and a set of available customer service representatives (CSRs) from a storage media, wherein each CSR in the set of available CSRs is assigned to at least one of a plurality of workload queues, [e.g. McCord 0032 recites: “A workforce management (WFM) server 105 is illustrated in this example and is adapted by digital medium and processor to store and serve agent and contact center resource and work assignments scheduled by a scheduling software application 108.”]further wherein the workload queues are determined based on at least one customer service representatives (CSR) skill requirement, [e.g. McCord 0034 recites: “A configuration object might include an agent skills object for an agent working in the center.”]at least one expertise level, [e.g. McCord 0005 discloses that in the current art, the systems forecasts and schedules level of available staff based taking into account knowledge workers (i.e expertise level).]
establishing, by a dynamic allocation engine (DAE), an initial routing schedule of incoming workloads to the workload queues based on the forecasted workload [e.g. McCord 0039 recites: “A contact center work period may include peak periods where arrival rates are predicted to be higher than would be expected at other periods within a work schedule window. It is therefore important that enough live agents are scheduled to be available to handle the extra load on the system. The interaction load may include both voice and text events. At the beginning of the work period, SCH SW 108 may schedule a number of agents to work queue 117, for example, from 7:00 AM to 10:00 AM.”]
receiving, by the DAE, a current workload in real time, [e.g. McCord 0042 recites: “In one embodiment realtime statistics served from Stat server 106 may be used to refine scheduling periodically throughout a work period. One case might be where the actual rates at the beginning of a period are lower than the predicted rates, causing a revision in the predicted arrival rate for the rest of the period. This may result in a dynamic schedule change that may override the previous schedule.”]
routing, by the DAE, the current workload in real-time to the workload queues based on the initial routing schedule and the set of updated analytics rules; [e.g. McCord 0042 recites: “In one embodiment realtime statistics served from Stat server 106 may be used to refine scheduling periodically throughout a work period. One case might be where the actual rates at the beginning of a period are lower than the predicted rates, causing a revision in the predicted arrival rate for the rest of the period. This may result in a dynamic schedule change that may override the previous schedule.” [0036] discloses reordering a set of rules to create a routing strategy (i.e. update analytics rules).]
monitoring, by the DAE, the current workload in real-time by automatically calculating a difference between the forecasted workload and the received current workload; [e.g. McCord 0038 recites: “SW agent 113 is computational piece of logic that is preprogrammed to execute one or more routing rules of a routing strategy rules set based on the scheduling of live agents in the system. The one or more rules are scheduled by the software agent to fire in a sequence as a routing strategy. In this way a routing strategy may be dynamically modified according to predicted or real need relative to arrival rates and available resources.” Further, 0058-0059 recite: “For example, as the period commences, real-time monitoring may result in a change in the predicted interaction load. Scheduling refinements may be ordered based on a change in statistics. If at step 406 the system determines that one or more pre-programmed SW agents need to be scheduled to run, then at step 407 the scheduler selects the required SW agents for scheduling. The software agents are pre-programmed with the logic needed to schedule rules. At step 408 the scheduler schedules the required SW agents to start at the scheduled times provided by the scheduler.”]
and executing the new routing schedule, by the DAE, to route new current workloads to the workload queues in real-time -based on the new routing schedule. [e.g. McCord 0042 recites: “In one embodiment realtime statistics served from Stat server 106 may be used to refine scheduling periodically throughout a work period. One case might be where the actual rates at the beginning of a period are lower than the predicted rates, causing a revision in the predicted arrival rate for the rest of the period. This may result in a dynamic schedule change that may override the previous schedule.” Additionally, 0052 recites: “Minor adjustments to workforce assignments might be made throughout the work period based on ongoing consultation with the newest statistics available. In one embodiment routing by the metrics of EWT and agent availability may still be practiced in addition to routing by scheduled resource requirements. In one embodiment the SW agent schedules one or more rules in repository 112 and also assembles a strategy or modifies an existing strategy for using those rules. In another embodiment the rules are schedule and a strategy takes form based on a logical template or an indication of the order that the assembled rules should be executed.”]
Although McCord discloses real-time dynamic workload routing and updating analytics rules, McCord does not specifically disclose calculating a difference between forecasted and current workload at predetermined intervals or input by a user on a graphical user interface. However, Sunderman discloses the following limitations:
allowing each CSR in the set of CSRs to provide a CSR update input in a graphical user interface to be stored in the storage media, wherein the CSR update input is at least one of the skill requirement, the expertise level, or the authority level; [e.g. Sunderman Col. 4, Lines 1-4 recite: “These schedules are entered and modified by entering data into user friendly dialog boxes. Schedules may be modified at any time, using the same interface employed to define the schedule.”]
and the at least one CSR update input from the storage media; [e.g. Sunderman Col. 4, Lines 1-4 recite: “These schedules are entered and modified by entering data into user friendly dialog boxes. Schedules may be modified at any time, using the same interface employed to define the schedule.”]
receiving an analytics rules update input by a user on the graphical user interface; [e.g Sunderman Col 3, lines 62-67 and Col 4, lines 1-4 recite:  “Thus, the Schedule Adherence program permits the user to define daily schedules for their agent work force. Each agent's schedule may contain information for a period of time, such as two weeks. A schedule includes start times and durations for work shift, breaks, and lunch. Additional items such as meetings, training, vacation and sick time may also be scheduled. These schedules are entered and modified by entering data into user friendly dialog boxes. Schedules may be modified at any time, using the same interface employed to define the schedule.”]  
displaying the new routing schedule on the graphical user interface; [e.g. Sunderman Col. 2, Lines 15-17 recite: “Another feature of the invention is that either one or a group of agents may be selected to determine a schedule or to display information about the schedule.” See Fig. 3] 
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the dynamic workload routing of McCord with the calculation of discrepancies of Sunderman and user interface in order to allow the user to detect schedule problems early, so that the agent work force may be better managed (Sunderman Col. 3, lines 56-58) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although McCord discloses real-time dynamic workload routing and updating analytics rules, McCord does not specifically disclose calculating a difference between current and forecast workload that exceeds an acceptable workload allocation threshold or input by a user on a graphical user interface. However, Placiakis discloses the following limitations:
and at least one authority level; [e.g. Placiakis discloses a GUI for supervisor access only (i.e. authority level) that allows a supervisor select one or more options to engage in forecasting of workload and staffing. (See at least Fig. 2).]
creating, by the DAE, a new routing schedule for the current workload when the calculated difference exceeds an acceptable workload allocation threshold, wherein the acceptable workload allocation threshold is an allowed range between the forecasted workload and the received current workload, further wherein the acceptable workload allocation threshold is determined by the set of updated analytics rules, further wherein the new routing schedule is based on the current workload, the initial routing schedule, a set of CSR update inputs and the set of updated analytics rules; [e.g. Placiakis [0026] discloses: a performance analysis may be undertaken based on the adherence monitoring for determining the extent that actual agent performance corresponds with the forecast and scheduled values. The system may recommend adjusting the number of agents working on a specific activity if the service-level statistics for that activity have fallen out of the acceptable range.]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the dynamic workload routing of McCord with the schedule shrinkage calculation of Placiakis in order to provide a work schedule of employees that takes into account forecasted changes (Placiakis abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 7-9, 11, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCord in view of Sunderman, in view of Placiakis and further in view of US Pub. No. 2015/0363746 (hereinafter; Fairbanks).
Regarding claim 7, Although McCord discloses real-time dynamic workload routing and a set of rules, McCord does not specifically disclose determining schedule feedback, receiving input to update the rules or receiving input about personnel skills and shift patterns. However, Fairbanks discloses the following limitations:
The method of claim 1, further comprising analyzing the effect of the changes made to update the new routing schedule by calculating feedback based on changes in backlogs and work distribution. [e.g Fairbanks 0061 recites: “The editing module 420 may enable the manager to edit and approve the work schedule created by the shift module 415. In further embodiments, any personnel associated with the business may edit and approve the work schedule. Manager is used generally herein. In some embodiments, the manager may manually make the changes to the schedule and approve it. In other embodiments, the manager may request the schedule module 320-a to redo the schedule based on certain parameters and/or feedback.” Further 0074-0075 recite: “In some embodiments, any aspect of the schedule may be changed or edited. For example, staffing for shifts may be increased or decreased. The timing of shifts or the personnel scheduled may be changed. In some embodiments, no changes may be necessary. Once the editing is complete, at block 615, the approval of the schedule may be requested. If the schedule is rejected, a new schedule may be created at block 515-a. For example, the schedule may be rejected and a request for a new schedule may be generated. In other embodiments, the rejection may provide feedback as to why the schedule was rejected so a more desirable schedule can be produced.] 
It would have been obvious to combine the real-time dynamic workload routing based on rules of McCord with the schedule redo module based on parameters or feedback and the learning module of Fairbanks in order to provide an amount of personnel associated with a personnel score that satisfies a threshold of required personnel (Fairbanks 0006) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 8, Although McCord discloses real-time dynamic workload routing and a set of rules, McCord does not specifically disclose determining schedule feedback. However, Fairbanks discloses the following limitations:
The method of claim 7, further comprising recalculating the new routing schedule if the feedback calculations are below a feedback threshold. [e.g. Fairbanks 0061 recites: “In some embodiments, the manager may manually make the changes to the schedule and approve it. In other embodiments, the manager may request the schedule module 320-a to redo the schedule based on certain parameters and/or feedback. If a business has multiple managers, the editing module 420 may enable the responsible managers to edit and review only their shifts. However, the schedule module 320-a may coordinate with other managers to ensure all staffing needs are met. Once all edits and approvals are received, the editing module 420 may produce a final work schedule. Conversely, the editing module 420 may relay information to the shift module 415, which may produce a final work schedule.”]  
It would have been obvious to combine the real-time dynamic workload routing based on rules of McCord with the schedule redo module based on parameters or feedback and the learning module of Fairbanks in order to provide an amount of personnel associated with a personnel score that satisfies a threshold of required personnel (Fairbanks 0006) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 9, Although McCord discloses real-time dynamic workload routing and a set of rules, McCord does not specifically disclose determining schedule feedback or manual intervention through a user override. However, Fairbanks discloses the following limitations:
The method of claim 8, further comprising transmitting an alert to a user requiring manual intervention through a user override if the DAE reaches an iteration threshold before reaching or exceeding the feedback threshold. [e.g. Fairbanks 0061 recites: “The editing module 420 may enable the manager to edit and approve the work schedule created by the shift module 415. In further embodiments, any personnel associated with the business may edit and approve the work schedule. Manager is used generally herein. In some embodiments, the manager may manually make the changes to the schedule and approve it. In other embodiments, the manager may request the schedule module 320-a to redo the schedule based on certain parameters and/or feedback.”] 
It would have been obvious to combine the real-time dynamic workload routing based on rules of McCord with the schedule redo module based on parameters or feedback and the learning module of Fairbanks in order to provide an amount of personnel associated with a personnel score that satisfies a threshold of required personnel (Fairbanks 0006) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 11, Although McCord discloses real-time dynamic workload routing and a set of rules, McCord does not specifically disclose receiving input to update the rules or receiving input about personnel skills and shift patterns. However, Fairbanks discloses the following limitations:
The method of claim 1, further comprising receiving periodic updates to the set of analytics rules through at least one rules update input.  [e.g. Fairbanks 0049-0050 recite: “For example, the learning module 310 may learn the scheduling needs of the business based on the observations and set forth certain parameters or rules for drafting and/or producing the work schedule and/or the shift requirements; As the learning module 310 becomes more sophisticated and refined, it may begin to implement changes. The changes may be acutely observed by the observation module 305 to determine their success or lack thereof. For example, the learning module 310 may increase or decrease staff based on a series of observations.”]
It would have been obvious to combine the real-time dynamic workload routing based on rules of McCord with the schedule redo module based on parameters or feedback and the learning module of Fairbanks in order to provide an amount of personnel associated with a personnel score that satisfies a threshold of required personnel (Fairbanks 0006) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 15, Although McCord discloses real-time dynamic workload routing and a set of rules, McCord does not specifically disclose receiving input to update the rules or receiving input about personnel skills and shift patterns. However, Fairbanks discloses the following limitations:
The system of claim 12, wherein information from at least one customer service representative (CSR) input provides the DAE with input information including information on customer service representative (CSR) skills and customer service representative (CSR) shift patterns. [e.g. Fairbanks 0072 recites: “For example, in some embodiments, the observations may be used to generate a personnel profile. The personnel profile may include the personnel's contact information, role, experience, number of sick days taken, number of vacations taken, achieved skill levels, pay-scale, and the like. In some embodiments, the personnel profile may also include a personnel score. For example, the personnel may have a rating based on their performance among other factors. The rating may reflect amount of experience, skills, absences, efficiency, or some combination thereof.”]
It would have been obvious to combine the real-time dynamic workload routing based on rules of McCord with the schedule redo module based on parameters or feedback and the learning module of Fairbanks in order to provide an amount of personnel associated with a personnel score that satisfies a threshold of required personnel (Fairbanks 0006) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 18, Although McCord discloses real-time dynamic workload routing and a set of rules, McCord does not specifically disclose determining input to update the rules or exceptions. However, Fairbanks discloses the following limitations:
The system of claim 16, wherein the set of analytics rules include exceptions and the conditions for exceptions. [e.g. Fairbanks 0049 recites: “Additionally, the learning module 310 may put rules in place where certain personnel are either to be scheduled together as frequently as possible or never be scheduled together.” In this case, certain personnel who are not to be scheduled together is being interpreted as the exception and a condition for exception.]  
It would have been obvious to combine the real-time dynamic workload routing based on rules of McCord with the schedule redo module based on parameters or feedback and the learning module of Fairbanks in order to provide an amount of personnel associated with a personnel score that satisfies a threshold of required personnel (Fairbanks 0006) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 10, 13, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCord in view of Sunderman, in view of Placiakis and further in view of US Pub. No. 2015/0142490 (hereinafter; Georgiades).
Regarding claim 10, Although McCord discloses real-time dynamic workload routing and a set of rules, McCord does not specifically disclose receiving updates to the dynamic allocation through an engine input. However, Georgiades discloses the following limitations:
The method of claim 1, further comprising receiving updates to the DAE through at least one engine update input. [e.g. Georgiades 0050 recites: “The status of agents, scheduling information, and distribution of agents can be dynamic, and can change with time. Consequently, in some embodiments, the graphical user interface can be dynamically updated or refreshed accordingly.”]
It would have been obvious to combine the real-time dynamic workload routing based on rules of McCord with the graphical user interface that can be dynamically updated in order to help a manager quickly glance at the visual representation and get an accurate sense of the current status of each employee in the workforce of the organization, and make any necessary adjustments to adapt to the changing circumstances of the organization (Georgiades 0006) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 13, Although McCord discloses real-time dynamic workload routing and a set of rules, McCord does not specifically disclose receiving updates to the dynamic allocation through an engine input. However, Georgiades discloses the following limitations:
The system of claim 12, wherein updating the routing schedule is based on the current workload and on information received from at least one workload update input and/or at least one customer service representative (CSR) update input. [e.g. Georgiades 0025 recites: “The schedule manager module 104 can dynamically adjust the number of checked-in agents as agents check-out and new agents check-in. This way, the schedule manager module 104 can maintain a master schedule for the organization, and update the schedule periodically as it identifies agent and scheduling changes.” Updating the schedule by identifying agent and scheduling changes is being interpreted as updating the schedule based on CSR update input. Further; 0087 recites: “The status of agents, scheduling information, and distribution of agents can be dynamic, and can change with time. Consequently, in some embodiments, the graphical user interface can be dynamically updated or refreshed accordingly.”]  
It would have been obvious to combine the real-time dynamic workload routing based on rules of McCord with the graphical user interface that can be dynamically updated in order to help a manager quickly glance at the visual representation and get an accurate sense of the current status of each employee in the workforce of the organization, and make any necessary adjustments to adapt to the changing circumstances of the organization (Georgiades 0006) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 14, Although McCord discloses real-time dynamic workload routing and a set of rules, McCord does not specifically disclose receiving updates to the dynamic allocation through an engine input. However, Georgiades discloses the following limitations:
The system of claim 12, wherein information from at least one workload input provides the DAE with input information including current workload. [e.g. Georgiades 0080 recites: “The system 100 can predict the future distribution based on the current distribution, individual agent schedules, a master schedule of the organization, monitored data, statistics, current or previous patterns, current activity, business objectives or demands, customer data, sales transactions, user input, workload, status information, context information, performance information, estimated progress information, estimated demands, preferences, restrictions, and so forth.”]
It would have been obvious to combine the real-time dynamic workload routing based on rules of McCord with the graphical user interface that can be dynamically updated in order to help a manager quickly glance at the visual representation and get an accurate sense of the current status of each employee in the workforce of the organization, and make any necessary adjustments to adapt to the changing circumstances of the organization (Georgiades 0006) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 19, Although McCord discloses real-time dynamic workload routing and a set of rules, McCord does not specifically disclose receiving updates to the dynamic allocation through an engine input. However, Georgiades discloses the following limitations:
The system of claim 16, wherein the set of analytics rules are user-generated, user-updated, or pre-generated. [e.g. Georgiades 0068 recites: “FIG. 5 illustrates a first exemplary method embodiment. First, the system 100 presents, via a graphical user interface, a dial having a dynamic total agent scale arranged about a perimeter of the dial, the dynamic total agent scale indicating a total number of agents scheduled to be active in an environment over a course of a period (500). The environment can be, for example, an organization such as a retail store or a business office. Moreover, the period can be defined based one or more factors, such as a preference, a desired scope, a parameter, or a user request.”]
It would have been obvious to combine the real-time dynamic workload routing based on rules of McCord with the graphical user interface that can be dynamically updated in order to help a manager quickly glance at the visual representation and get an accurate sense of the current status of each employee in the workforce of the organization, and make any necessary adjustments to adapt to the changing circumstances of the organization (Georgiades 0006) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683